

INCREASE OF TOTAL COMMITMENT
AND
AMENDMENT NO. 1
to the
AMENDED AND RESTATED MULTICURRENCY REVOLVING CREDIT AGREEMENT


This INCREASE OF TOTAL COMMITMENT AND AMENDMENT NO. 1, dated as of October 28,
2005 (the "Amendment"), to the AMENDED AND RESTATED MULTICURRENCY REVOLVING
CREDIT AGREEMENT is by and among (a) BORDERS GROUP, INC. (“BGI”), a Michigan
corporation, BORDERS, INC., a Colorado corporation (“Borders”), WALDEN BOOK
COMPANY, INC., a Colorado corporation (“Walden”), BGP (UK) LIMITED, a company
with limited liability organized under the laws of England (“BGP (UK)” and
together with BGI, Borders and Walden, the “Co-Borrowers”), (b) BORDERS (UK)
LIMITED, a company with limited liability organized under the laws of England
(the “UK Borrower”), (c) BORDERS AUSTRALIA PTY LIMITED, a company organized
under the laws of Australia (the “Australian Borrower”), (d) any other
Subsidiary of BGI which becomes a Borrower hereunder pursuant to §5.16 (together
with the Co-Borrowers, the UK Borrower and the Australian Borrower, the
“Borrowers”), (e) the lending institutions listed from time to time on
Schedule 1 (the “Lenders”), (f) FLEET RETAIL GROUP, LLC (formerly known as Fleet
Retail Group, Inc.), as administrative agent and as collateral agent for itself
and such other lending institutions (the “Administrative Agent”), (g) JPMORGAN
CHASE BANK, N.A. and WELLS FARGO RETAIL FINANCE, LLC, each as a syndication
agent for itself and such other lending institutions (collectively, the
"Co-Syndication Agents"), (h) GENERAL ELECTRIC CAPITAL CORPORATION and NATIONAL
CITY BUSINESS CREDIT, INC., each as documentation agent for itself and such
other lending institutions (collectively, the "Co-Documentation Agents") and (i)
BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, as an Issuing
Bank hereunder, and with BANC OF AMERICA SECURITIES LLC and JPMORGAN SECURITIES
INC., as Co-Lead Arrangers. Capitalized terms used herein and not otherwise
defined shall be defined as provided in §1.


WHEREAS, the Borrowers, the Lenders, and the Agents are parties to that certain
Amended and Restated Multicurrency Revolving Credit Agreement dated as of July
30, 2004 (as amended and in effect from time to time, the “Credit Agreement”);


WHEREAS, each of the Lenders have agreed to increase their Commitments pursuant
to §2.3.2 of the Credit Agreement thus increasing the Total Commitment to
$700,000,000;


WHEREAS, at the Borrowers’ request, the Lenders and the Agents, subject to the
terms and conditions hereof, have agreed to amend the Credit Agreement as set
forth herein;


NOW, THEREFORE, the Borrowers, the Lenders and the Agents hereby agree as
follows:


§1. Defined Terms. Capitalized terms used herein without definition that are
defined in the Credit Agreement shall have the same meanings herein as in the
Credit Agreement.


§2. Amendments to the Credit Agreement. On the Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:


(a)  Amendment of “Aggregate Borrowing Base” Definition.  The definition of
“Aggregate Borrowing Base” set forth in §1.1 of the Credit Agreement is amended
by (i) deleting the reference to “85%” in clause (a) of such definition
(relating to Eligible Credit Card Receivables) and substituting “90%” in lieu
thereof; (ii) deleting the reference to “73%” in clause (b)(y)(i) of such
definition and substituting “71%” in lieu thereof; (iii) deleting the text
“September 1 of any year through November 30 of such year” in clause (b)(y)(i)
of such definition and substituting “October 1 of any year through December 31
of such year” in lieu thereof; and (iv) deleting the reference to “66%” in
clause (b)(y)(ii) of such definition and substituting “64%” in lieu thereof.


(b)  Amendment of “Applicable Margin” Definition.  The definition of “Applicable
Margin” set forth in §1.1 of the Credit Agreement is amended by deleting the
table set forth therein and substituting in place thereof the table set forth
below:


 
 
 
 
Level
Excess Availability
 
 
 
Base Rate Loans
 
 
Eurocurrency
Rate
Loans
 
Standby
Letter of
Credit
Fees
 
Documentary
Letter of
Credit
Fees
I
Greater than or equal to $250,000,000
 
0%
 
1.00%
 
1.00%
 
0.500%
II
Greater than or equal to $100,000,000 but less than $250,000,000
 
0%
 
1.25%
 
1.25%
 
0.625%
III
Less than $100,000,000
 
0%
 
1.50%
 
1.50%
 
0.750%



(c)  Amendment of “Authorized Officers” Definition.  The definition of
“Authorized Officers” set forth in §1.1 of the Credit Agreement is amended by
adding the text “, Associate Director, Treasury“ immediately after the text
“Vice President - Finance and Asset Protection” in such definition.


(d)  Amendment of “Domestic Borrowing Base” Definition.  The definition of
“Domestic Borrowing Base” set forth in §1.1 of the Credit Agreement is amended
by (i) deleting the reference to “85%” in clause (a) of such definition
(relating to Eligible Credit Card Receivables) and substituting “90%” in lieu
thereof; (ii) deleting the reference to “73%” in clause (b)(y)(i) of such
definition and substituting “71%” in lieu thereof; (iii) deleting the text
“September 1 of any year through November 30 of such year” in clause (b)(y)(i)
of such definition and substituting “October 1 of any year through December 31
of such year” in lieu thereof; and (iv) deleting the reference to “66%” in
clause (b)(y)(ii) of such definition and substituting “64%” in lieu thereof.


(e)  Amendment of “Foreign Sublimit” Definition.  The definition of “Foreign
Sublimit” set forth in §1.1 of the Credit Agreement is amended and restated in
its entirety to read as follows:


“Foreign Sublimit. $200,000,000 (or the Optional Currency equivalent thereof);
provided that, upon the effectiveness of the Borders Ireland Joinder, the
Foreign Sublimit shall be increased to $300,000,000 (or the Optional Currency
equivalent thereof).”


(f)  Amendment of “Maturity Date” Definition.  The definition of “Maturity Date”
set forth in §1.1 of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
“Maturity Date. October 28, 2010, as the same may be extended in the sole
discretion of the Lenders pursuant to §2.11.”


(g)  Amendment of “Total Commitment” Definition.  The definition of “Total
Commitment” set forth in §1.1 of the Credit Agreement is amended and restated in
its entirety to read as follows:


“Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. On the First Amendment Effective Date, the Total Commitment shall
be $700,000,000 as a result of an increase in the Total Commitment in accordance
with §2.3.2. The Total Commitment may not be increased further under §2.3.2.”


(h)  New Definitions.  The Credit Agreement is amended by adding the following
new definitions in the appropriate alphabetical order to §1 of the Credit
Agreement:


Borders Ireland. Borders Books Limited Ireland, a company with limited liability
organized under the laws of Ireland.


Borders Ireland Joinder. The joinder transaction whereby Borders Ireland shall
join this Agreement and the other Loan Documents as an “Irish Borrower” upon the
satisfaction of the conditions to effectiveness set forth in §8 of the First
Amendment.


European Borrower. Each of the UK Borrower and the Irish Borrower.


European Guaranteed Obligations. See §6.1.


First Amendment. That certain Increase in Total Commitment and Amendment No. 1
to this Agreement, dated as of the First Amendment Effective Date, by and among
the Borrowers, the Agents and the Lenders.


First Amendment Effective Date. October 28, 2005.


Irish Borrower. Upon the effectiveness of the Borders Ireland Joinder, Borders
Ireland.


Irish Loans. Revolving credit loans made or to be made by the Lenders to the
Irish Borrower pursuant to §2.1.1.


Irish Note. See §2.6.5.


Irish Note Record. A Record with respect to an Irish Note.


Irish Obligations. Indebtedness, obligations and liabilities of the Irish
Borrower to any of the Lenders, any Affiliate of any Lender, any of the Agents
and any Issuing Bank individually or collectively, existing on the date of this
Credit Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Credit Agreement or any of the other Loan
Documents or any Hedging Agreement or any Cash Management Services or in respect
of any of the European Loans made to the Irish Borrower or Reimbursement
Obligations incurred in respect of Letters of Credit issued for the account of
the Irish Borrower or any of the Irish Notes, Letter of Credit Applications,
Letters of Credit or other instruments at any time evidencing any thereof.


Irish Security Documents. All instruments, agreements, and/or documents
necessary or advisable under applicable law to create, establish and/or perfect
a security interest in the Collateral owned by the Irish Borrower, in each case
in form and substance reasonably satisfactory to the Administrative Agent.


(i)  Amendments Relating to the Addition of the Irish Borrower.


(i)  Amendment to Definition of “Borrowers”. The definition of “Borrowers” set
forth in §1.1 of the Credit Agreement is amended and restated in its entirety to
read as follows:


Borrower(s). As defined in the preamble hereto, and including, upon the
effectiveness of the Borders Ireland Joinder, the Irish Borrower.


(ii)  Amendment to Definition of “Security Documents”. The definition of
“Security Documents” set forth in §1.1 of the Credit Agreement is amended by
inserting the text “, the Irish Security Documents” immediately after the words
“the U.K. Security Documents” in such definition.


(iii)  Amendment to Definition of “Notes”. The definition of “Notes” set forth
in §1.1 of the Credit Agreement is amended by inserting the text “, the Irish
Notes” immediately after the words “the U.K. Notes” in such definition.


(iv)  Amendment to Definition of “Obligations”. The definition of “Obligations”
set forth in §1.1 of the Credit Agreement is amended by inserting the text “,
the Irish Obligations” immediately after the words “the Australian Obligations”
in such definition.


(v)  Amendment to Definition of “Revolving Credit Loans”. The definition of
“Revolving Credit Loans” set forth in §1.1 of the Credit Agreement is amended by
inserting the text “, the Irish Loans” immediately after the words “the
Australian Loans” in such definition.


(vi)  Amendments to §2.1.1 of the Credit Agreement. Section 2.1.1 of the Credit
Agreement is amended by (A) inserting the text “, the Irish Loans” immediately
after the words “the Australian Loans” in such section and (B) inserting the
text “, the Irish Borrower” immediately after the words “the U.K. Borrower” in
such section.


(vii)  Amendment to §2 of the Credit Agreement. Section 2 of the Credit
Agreement is amended by (A) renumbering existing §§2.6.5 and 2.6.6 as “§2.6.6”
and “§2.6.7”, respectively, and (B) adding the following new §2.6.5 immediately
following existing §2.6.4:


The Irish Notes. 
Upon the request of any Lender to the Irish Borrower, such Lender’s Irish Loans
shall be evidenced by separate promissory notes of the Irish Borrower in
substantially the form of Exhibit A-5 (with appropriate insertions) (each a
“Irish Note”). One Irish Note shall be payable to the order of each such
requesting Lender in a principal amount equal to such Lender’s Commitment
Percentage of the Foreign Sublimit or, if less, the outstanding amount of all
Irish Loans made by such Lender, plus interest accrued thereon, as set forth
below. The Irish Borrower irrevocably authorizes each Lender to make or cause to
be made, at or about the time of the Drawdown Date of any Irish Loan or at the
time of receipt of any payment of principal on such Lender’s Irish Note, an
appropriate notation on such Lender’s Irish Note Record reflecting the making of
such Irish Loan or (as the case may be) the receipt of such payment.


(viii)  Amendment to §2.9.2(b) of the Credit Agreement. Section 2.9.2(b) of the
Credit Agreement is amended by deleting the text “Unless the Co-Borrowers, the
Australian Borrower or the UK Borrower, as the case may be” and substituting the
text “Unless the applicable Borrower” in lieu thereof.


(ix)  Amendment to §3.1 of the Credit Agreement. Section 3.1 of the Credit
Agreement is amended by adding the following new sentence at the end of such
section:


“The Irish Borrower promises to pay on the Maturity Date, and there shall become
due and payable on the Maturity Date, all of the Irish Loans outstanding to the
Irish Borrower on such date, together with any and all accrued and unpaid
interest thereon.”


(x)  Amendment to §3.2(a) of the Credit Agreement. Section 3.2(a) of the Credit
Agreement is amended by replacing the text “and (B)” in the proviso of such
section with the text “, (B)” and adding the following new text at the end of
such section: “and (C) any payments by the Irish Borrower shall be applied
solely to the Irish Loans or Unpaid Reimbursement Obligations or Reimbursement
Obligations in respect of Letters of Credit issued for the account of the Irish
Borrower.”


(xi)  Other Amendment to §3.2 of the Credit Agreement. (A) Section 3.2(c) of the
Credit Agreement is amended and restated in its entirety as follows:


(c) if the Dollar Equivalent of the sum of (x) the outstanding UK Loans, the
Irish Loans and Australian Loans, plus (y) the LC Exposure in respect of Letters
of Credit issued for the account of the UK Borrower, the Irish Borrower and/or
the Australian Borrower exceeds the Foreign Sublimit, the UK Borrower, the Irish
Borrower and the Australian Borrower shall immediately pay the amount of such
excess to the Administrative Agent for the respective accounts of the Lenders
for application, (X) in the case of the UK Borrower, first, to any Unpaid
Reimbursement Obligations in respect of Letters of Credit issued for the account
of a UK Borrower; second, to the UK Loans; and third, to provide to the
Administrative Agent Cash Collateral for Reimbursement Obligations in respect of
Letters of Credit issued for the account of the UK Borrower as contemplated by
§4.2(ii) and (iii), (Y) in the case of the Irish Borrower, first, to any Unpaid
Reimbursement Obligations in respect of Letters of Credit issued for the account
of the Irish Borrower; second, to the Irish Loans; and third, to provide to the
Administrative Agent Cash Collateral for Reimbursement Obligations in respect of
Letters of Credit issued for the account of the Irish Borrower as contemplated
by §4.2(ii) and (iii), and (Z) in the case of the Australian Borrower, first, to
any Unpaid Reimbursement Obligations in respect of Letters of Credit issued for
the account of the Australian Borrower; second, to the Australian Loans; and
third, to provide to the Administrative Agent Cash Collateral for Reimbursement
Obligations in respect of Letters of Credit issued for the account of the
Australian Borrower as contemplated by §4.2(ii) and (iii).


and (B) the final paragraph of §3.2 is hereby amended by adding the text “,
Irish Note” immediate after the text “UK Note”.


(xii)  Amendments to §4.1.1 of the Credit Agreement. Section 4.1.1 of the Credit
Agreement is amended by (A) deleting each reference to “the UK Borrower” in such
section and substituting a reference to “any European Borrower” in lieu thereof
and (B) inserting the text “and the Irish Loans” immediately after the words
“the U.K. Loans” in such section.


(xiii)  Amendments to §4.2 of the Credit Agreement. Section 4.2 of the Credit
Agreement is amended by replacing the text “and (c)” in such section with the
text “, (c)” and adding the following new text immediately before the colon in
the introductory paragraph in such section: “and (d) the Irish Borrower hereby
agrees to reimburse or pay to the Administrative Agent, for the account of the
applicable Issuing Bank or (as the case may be) the Lenders, with respect to
each Letter of Credit issued, extended or renewed by the Issuing Bank hereunder
at the request of the Irish Borrower”


(xiv)  Amendments to §4.3 of the Credit Agreement. Section 4.3 of the Credit
Agreement is amended by adding the text “, an Irish Loan in the case of the
Irish Borrower” immediately after each reference to “a UK Loan in the case of
the UK Borrower” in such section.


(xv)  Amendments to §5.2 of the Credit Agreement. Section 5.2 of the Credit
Agreement is amended by deleting the reference to “the UK Borrower” in such
section and substituting the text “any European Borrower” in lien thereof.


(xvi)  Amendments to §5.13.2(b) of the Credit Agreement. Section 5.13.2(b) of
the Credit Agreement is amended by (A) inserting the text “, the Irish Loans”
immediately after the words “the UK Loans” in such section and (B) inserting the
text “, the Irish Borrower” immediately after the words “the U.K. Borrower” in
such section.


(xvii)  Amendments to §§5.16 and 5.17 of the Credit Agreement. Sections 5.16 and
5.17 of the Credit Agreement are each amended by inserting the text “, the Irish
Borrower” immediately after each reference to “the U.K. Borrower” in each such
section.


(xviii)  Amendments to §6 of the Credit Agreement. Sections 6 of the Credit
Agreement is amended by (A) deleting clause (b) of §6.1 in its entirety and
substituting the following new clause (b) in lieu thereof: “(b) the Australian
Borrower hereby absolutely, unconditionally and irrevocably guarantees to the
Agents, the Issuing Banks and the Lenders, the full and punctual payment when
due (whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the UK Obligations and the
Irish Obligations including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code
(such obligations collectively being the "European Guaranteed Obligations")”;
(B) deleting each reference to “UK Guaranteed Obligations” in such §6 and
substituting a reference to “European Guaranteed Obligations” in lieu thereof;
(C) inserting the text “in respect of the UK Borrower” in §6.11 in immediately
after the reference to “European Guaranteed Obligations” in such section; and
(D) inserting the text “the Irish Obligations” in §6.12 in immediately after the
reference to “UK Obligations” in such section.


(xix)  Amendment to §8.15.2 of the Credit Agreement. Section 8.15.2 of the
Credit Agreement is amended by (X) replacing the text “and (B)” in the proviso
of the first sentence of such section with the text “, (B)” and adding the
following new text immediately before the period in such sentence: “and (C) any
payments by the Irish Borrower shall be applied solely to the Irish Loans or
Unpaid Reimbursement Obligations or Reimbursement Obligations in respect of
Letters of Credit issued for the account of the Irish Borrower” and (Y)
inserting the text “the Irish Borrower” in second sentence of such section
immediately after reference to “the UK Borrower” in such sentence.


(xx)  Amendment to §§9.3(f) and 9.5.2(d) of the Credit Agreement. Sections
9.3(f) and 9.5.2(d) of the Credit Agreement are each amended by deleting each
reference to “the UK Borrower” in each such section and substituting the text
“any European Borrower” in lieu thereof.


(xxi)  Amendment to §13.5 of the Credit Agreement. Section 13.5 of the Credit
Agreement is amended by (A) inserting the text “or the Irish Borrower”
immediately after the words “the Australian Borrower” in such section and (B)
inserting the text “and/or the Irish Obligations, respectively” immediately
after the words “the Australian Obligations” in such section.


(xxii)  Exhibit A-5 to the Credit Agreement. The Credit Agreement is amended by
adding a new Exhibit A-5 (Form of Irish Note) to the Credit Agreement in the
form attached hereto as Annex A.


(j)  Amendment to Schedule 7.7 of the Credit Agreement. The Credit Agreement is
amended by deleting the existing Schedule 7.7 to the Credit Agreement and
substituting a new Schedule 7.7 (Litigation) to the Credit Agreement in the form
attached hereto as Annex B.


§3. Increase in Total Commitment.  Pursuant to §2.3.2 of the Credit Agreement,
the Total Commitment is hereby increased from $500,000,000 to $700,000,000 and
Schedule 1 to the Credit Agreement is amended by the Administrative Agent and
the Borrowers by replacing such schedule with Schedule 1 attached hereto.
Effective as of the Effective Date (as defined below), each Lender shall make
such dispositions and arrangements with each other Lender with respect to the
then outstanding Revolving Credit Loans, participations in Swingline Loans and
LC Exposure (the “Adjustment”) as shall result in the amount of Revolving Credit
Loans, participations in Swingline Loans and LC Exposure owed to each Lender
being equal to the product of such Lender's Commitment Percentage multiplied by
the aggregate Revolving Credit Loans, participations in Swingline Loans and LC
Exposure outstanding on the Effective Date (the “Adjusted Amount”). Each of the
Borrowers and the Guarantors hereby agrees that each Lender's Adjusted Amount
shall be Revolving Credit Loans, participations in Swingline Loans and LC
Exposure, as the case may be, owed by the applicable Borrowers to such Lender as
if such Lender had initially made Revolving Credit Loans, participations in
Swingline Loans and extensions of credit relating to LC Exposure under the
Credit Agreement to the Borrowers in the amount of the Adjusted Amount. The
Borrowers also hereby jointly and severally agree to pay all amounts referred to
in §5.10 of the Credit Agreement pursuant to the terms of such §5.10 arising in
connection with the Adjustment. Upon the occurrence of the Adjustment, (a) the
Administrative Agent shall appropriately adjust its records to reflect each
Lender's Adjusted Amount and (b) each of the Lenders shall as soon as
practicable return to the Administrative Agent (for further delivery to the
Borrowers pursuant to §9 hereof) (i) its existing Australian Note, (ii) its
existing UK Note and (ii) its existing Co-Borrower Note if such Lender’s
Commitment has increased pursuant to this Amendment, each of which shall be
replaced by an amended and restated Australian Note, UK Note or Co-Borrower
Note, as applicable, to be delivered in connection with this Amendment and the
contemplated increase and reallocation of the Total Commitment. The Lenders
shall make any appropriate adjustments in payments received in respect of the
Obligations which are allocable to periods prior to the Effective Date directly
among themselves as shall be necessary to effect the proper allocation of such
payments among the Lenders, reflecting their respective portions of the
applicable Obligations held by them from time to time.


§4. Fees.


(a) Amendment Fee.  The Borrowers shall pay to each Lender which returns an
executed counterpart signature page to this Amendment to the Administrative
Agent on or prior to 5:00p.m. (Boston time) on October 28, 2005, an amendment
fee (the “Amendment Fee”) equal to two and one-half (2.5) basis points of such
Lender’s Commitment (prior to the effectiveness of the increase in the Total
Commitment as contemplated by §3 of this Amendment).


(b) Upfront Fee.  The Borrowers shall pay to the Administrative Agent, for the
account of the Lenders (including Fleet Retail Group, LLC) participating in the
increase in the Total Commitment, a fee (the “Upfront Fee”) of ten (10) basis
points of the aggregate principal amount of the increase in the Total
Commitment. Such Upfront Fee shall be for the Lenders’ participation in such
increase and shall be payable in full upon the effectiveness of the Amendment.


§5. Affirmation of the Borrowers and Guarantors. Each of the Borrowers hereby
affirms its absolute and unconditional promise to pay to each Lender, the
Issuing Bank, each Swingline Lender and the Agents the Loans, the Reimbursement
Obligations and all other amounts due under the Notes, the Credit Agreement as
amended hereby and the other Loan Documents, at the times and in the amounts
provided for therein. Each of the Guarantors hereby affirms its guaranty of the
Obligations in accordance with the provisions of the Guaranty. Each of the
Borrowers and the Guarantors confirms and agrees that (i) the obligations of the
Borrowers to the Lenders, the Swingline Lenders, the Issuing Bank and the Agents
under the Credit Agreement as amended hereby are secured by and entitled to the
benefits of the Security Documents and (ii) all references to the term “Credit
Agreement” in the Security Documents and the other Loan Documents shall
hereafter refer to the Credit Agreement as amended hereby.


§6. Conditions to Effectiveness. Upon satisfaction of the following conditions,
this Amendment shall be deemed effective as of the date hereof (the “Effective
Date”):


(a)  Amendment.  This Amendment shall have been duly executed by the Borrowers,
the Guarantors, the Administrative Agent and each of the Lenders and delivered
to the Administrative Agent.


(b)  Notes.  Each Lender whose Commitment has increased pursuant to this
Amendment shall have received a duly executed amended and restated Co-Borrower
Note in the amount of such Lender’s Commitment and, to the extent changes are
required, each applicable Lender shall have received a duly executed (i) amended
and restated Australian Note in the amount of such Lender’s Commitment
Percentage of the Foreign Sublimit and (ii) amended and restated UK Note in the
amount of such Lender’s Commitment Percentage of the Foreign Sublimit, which
shall, from and after the Effective Date, be deemed to constitute, respectively,
the Co-Borrower Notes, the Australian Notes and the UK Notes held by such
Lenders as referred to in the Credit Agreement.


(c)  Corporate Action.  The Administrative Agent shall have received
certificates of an appropriate officer of each of the Borrowers and their
Subsidiaries, dated as of the date hereof, certifying as to (i) no amendments,
modifications or supplements to the Governing Documents of any Borrower or
Subsidiary and that such Governing Documents are in full force and effect or
attaching certified copies of any amendments, modifications or supplements
thereto, (ii) all corporate or other organizational actions taken by each of the
Borrowers and their Subsidiaries authorizing the execution, delivery, and
performance hereof and attaching copies of the board minutes and/or resolutions
relating to such authorization, and (iii) the names, titles, incumbency, and
specimen signatures of the officers of each of the Borrowers and their
Subsidiaries authorized to sign this Amendment on behalf of such Borrower or
Subsidiary.


(d)  Opinions of Counsel.  Each of the Lenders, the Agents and the Issuing Banks
shall have received a favorable legal opinion addressed to the Lenders, the
Agents, and the Issuing Banks dated as of the date hereof, in form and substance
satisfactory to the Lenders, Agents and the Issuing Banks, from:
 

  (i) Dickinson Wright PLLC, counsel to the Borrowers and their Subsidiaries;
and

 
(ii)
Thomas Carney, Esq., General Counsel to the Borrowers and their Subsidiaries.



(e)  Payment of Fees.  The Administrative Agent shall have received payment of
the Amendment Fee, the Upfront Fee and all other fees to be paid by the
Borrowers upon the effectiveness of this Amendment.


§7. Conditions Subsequent. No later than ten (10) Business Days after the
Effective Date, each of the Lenders, the Agents and the Issuing Banks shall have
received a favorable legal opinion addressed to the Lenders, the Agents, and the
Issuing Banks, in form and substance satisfactory to the Lenders, Agents and the
Issuing Banks, from (i) Baker & McKenzie, counsel to the UK Borrower and
BGP(UK); and (ii) Baker & McKenzie, Australian counsel to the Australian
Borrower. Each of the Borrowers hereby agrees that any failure to satisfy the
aforementioned requirements on or prior to the date specified above shall
constitute an Event of Default under the Loan Agreement.


§8. Conditions to Effectiveness of Borders Ireland Joinder. Upon satisfaction of
the following conditions, the joinder transaction whereby Borders Ireland shall
join, and be bound by, the Credit Agreement and the other Loan Documents as an
“Irish Borrower” shall be deemed effective:


(a) Borders Ireland’s joinder to the Credit Agreement and the other Loan
Documents as an “Irish Borrower” shall not violate any of the terms or
conditions of the Senior Note Agreement, the Senior Notes or any documents,
agreement and/or instruments related thereto or result in a default or an event
of default thereunder.


(b) The Administrative Agent shall have received a Joinder Agreement, in form
and substance satisfactory to the Administrative Agent, executed and delivered
by Borders Ireland and each of the Borrowers and the Guarantors (the “Borders
Ireland Joinder Agreement”).


(c) Each requesting Lender shall receive an executed original Irish Note which
has been executed by the Borders Ireland.
 
(d) The Administrative Agent shall have received a legal opinion of counsel to
Borders Ireland, as to the legal, valid and binding nature of the Credit
Agreement and the other Loan Documents, as supplemented the Borders Ireland
Joinder Agreement and any related documents, and such other matters as the
Administrative Agent may reasonably request, in form and substance satisfactory
to the Administrative Agent.
 
(e) The Administrative Agent shall have received copies, certified by a duly
authorized officer of Borders Ireland to be true and complete as of the date
hereof, of each of (i) the charter or other formation documents of Borders
Ireland as in effect on the date of the Borders Ireland Joinder Agreement, (ii)
the by-laws or other constitutive documents of Borders Ireland as in effect on
the date hereof, (iii) the resolutions of the Board of Directors or a committee
or similar governing entity of Borders Ireland authorizing the execution and
delivery of the Borders Ireland Joinder Agreement, the other documents executed
in connection therewith and Borders Ireland’s performance of all of the
transactions contemplated hereby, and (iv) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the Borders Ireland’s name and on its behalf, each of the Borders
Ireland Joinder Agreement, the Irish Notes and the other Loan Documents, any
Loan Request, and to give notices and to take other action on its behalf under
Credit Agreement and the other Loan Documents.
 
(f) The Administrative Agent shall have received a certificate of an appropriate
official of Ireland or other customary documentation of a recent date as to
Borders Ireland’s good standing, valid existence and tax payment status.
 
(g) If any assets of the Irish Borrower are to be included in the Aggregate
Borrowing Base, the Administrative Agent shall have received the Irish Security
Documents and/or, as appropriate, any other documents, instruments or agreements
advisable under applicable law to grant and perfect a first priority security
interest in and charge over the assets of Borders Ireland which constitute
Collateral, and evidence of insurance in respect of Borders Ireland, in each
case, in form and substance satisfactory to the Administrative Agent.
 
(h) The Administrative Agent shall have received such other agreements,
documents or instruments as the Administrative Agent may reasonably request in
connection with the Borders Ireland Joinder Agreement, any related documents or
the transactions contemplated thereby.
 
§9. Representations and Warranties. The Borrowers hereby represent and warrant
to the Lenders, the Agents and the Issuing Bank as follows:


(a) Representations and Warranties in Credit Agreement. The representations and
warranties of the Borrowers and their Subsidiaries contained in the Credit
Agreement, as amended hereby, are true and correct on the date hereof (except to
the extent of changes resulting from transactions contemplated or permitted by
this Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date), and no Default or Event of Default has occurred
and is continuing.


(b) Authority, No Conflicts, Etc. The execution, delivery and performance of
this Amendment and all related documents and the consummation of the
transactions contemplated hereby and thereby (a) are within the corporate (or
the equivalent company) authority of such Person, (b) have been duly authorized
by all necessary corporate (or the equivalent company) proceedings, (c) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any of the Borrowers or
any of their Subsidiaries is subject or any judgment, order, writ, injunction,
license or permit applicable to any of the Borrowers or any of their
Subsidiaries and (d) do not conflict with any provision of the Governing
Documents of, the Senior Notes Agreement or the Senior Notes or any other
agreement or other instrument binding upon, any of the Borrowers or any of their
Subsidiaries.


(c) Enforceability of Obligations. This Amendment, the Notes and the Credit
Agreement as amended hereby constitute the legal, valid and binding obligations
of each Borrower and each of their respective Subsidiaries party thereto,
enforceable against each Borrower and each of their respective Subsidiaries, in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, or other laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in equity or at law) and an implied covenant of
good faith and fair dealing, and except to the extent that availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.


§10. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms, conditions and provisions of the Credit Agreement and the other Loan
Documents shall remain the same. It is declared and agreed by each of the
parties hereto that the Credit Agreement, as amended hereby, shall continue in
full force and effect, and that this Amendment and the Credit Agreement shall be
read and construed as one instrument.


§11. Return of Superseded Notes. As soon as practicable upon the effectiveness
of this Amendment, each Lender holding an Australian Note, UK Note or
Co-Borrower Note previously delivered to such Lender under the Credit Agreement
(prior to giving effect to this Amendment) that has been superseded and replaced
by an amended and restated Australian Note, UK Note or Co-Borrower Note, as
applicable, delivered to such Lender pursuant to this Amendment shall return
such superseded note, marked “cancelled”, to the Borrowers.


§12. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. Delivery of an executed signature page of
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.


§13. Governing Law. THIS AMENDMENT IS INTENDED TO TAKE EFFECT AS AN AGREEMENT
UNDER SEAL UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID
COMMONWEALTH WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW.


§14. Headings, etc. Headings or captions used in this Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof. This Amendment shall constitute a “Loan Document” under the Credit
Agreement.


§15. Expenses. The Borrowers jointly and severally hereby agree to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
out-of-pocket costs and expenses incurred or sustained by the Administrative
Agent in connection with the preparation of this Amendment (including reasonable
legal fees).




[Reminder of page intentionally left blank]





 


--------------------------------------------------------------------------------

--


IN WITNESS WHEREOF, the parties have executed this Amendment under seal as of
the date first above written.


BORDERS GROUP, INC.
 
By: /s/ Edward W. Wilhelm 
Name:  Edward W. Wilhelm
Title:  Senior Vice President, Finance and Chief Financial Officer


 
BORDERS, INC.
WALDEN BOOK COMPANY, INC.
 
By: /s/ Edward W. Wilhelm 
Name: Edward W. Wilhelm
Title: Senior Vice President, Treasurer and Assistant Secretary


 
BGP (UK) LIMITED
BORDERS (UK) LIMITED
 
By: /s/ Edward W. Wilhelm 
Name: Edward W. Wilhelm
Title: Director


 
BORDERS AUSTRALIA PTY LTD
 
By:  /s/ Edward W. Wilhelm 
Name: Edward W. Wilhelm
Title:   Director
 
By:  /s/ Gregory Josefowicz 
Name: Gregory Josefowicz
Title:   Director



 


--------------------------------------------------------------------------------




 
FLEET RETAIL GROUP, LLC (formerly known as Fleet Retail Group, Inc.),
individually and as Administrative Agent
 
By:  /s/ Kathleen Dimock 
Name: Kathleen Dimock
Title: Managing Director


 
BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, as Issuing
Bank
 
By:  /s/ Kathleen Dimock 
Name: Kathleen Dimock
Title: Managing Director
 



 


--------------------------------------------------------------------------------




 
AGREED AND ACKNOWLEDGED
 
PLANET MUSIC, INC.
BORDERS PROPERTIES, INC.
WALDENBOOKS PROPERTIES, INC.
BORDERS OUTLET, INC.
THE LIBRARY, LTD.
BORDERS ONLINE, INC.
 
By: /s/Edward W. Wilhelm  
Name: Edward W. Wilhelm
Title:  Senior Vice President, Treasurer
and Assistant Secretary


BORDERS FULFILLMENT, INC.
 
By:  /s/Edward W. Wilhelm 
Name: Edward W. Wilhelm
Title:  Senior Vice President, Finance
and Chief Financial Officer
 
BORDERS ONLINE, LLC


By: BORDERS, INC., its Sole Member
 
By:  /s/ Edward W. Wilhelm 
Name: Edward W. Wilhelm
Title:  Senior Vice President, Treasurer
and Assistant Secretary





 


--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/James L. Sloan 
Name: James L. Sloan
Title: Vice President

 


--------------------------------------------------------------------------------



 
WELLS FARGO RETAIL FINANCE, LLC
 
By:  /s/Cory Lofts 
Name: Cory Lofts
Title: Account Executive

 


--------------------------------------------------------------------------------



 
NATIONAL CITY BUSINESS CREDIT, INC.
 
By:  /s/ Joseph Kwasny  
Name:  Joseph Kwasny
Title: Director

 


--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL CORPORATION






By:  /s/Joseph Burt  
Name: Joseph Burt
Title: Duly Authorized Signatory

 


--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION
 
By:  /s/Thomas A. Majeski 
Name: Thomas A. Majeski
Title: Vice President

 


--------------------------------------------------------------------------------



 
COMERICA BANK
 
By:  /s/Blake Arnett  
Name: Blake Arnett
Title: Account Officer





 


--------------------------------------------------------------------------------



 
SUNTRUST BANK






By:  /s/Lauren P. Carrigan 
Name: Lauren P. Carrigan
Title: Vice President





 


--------------------------------------------------------------------------------



 
KEYBANK NATIONAL ASSOCIATION
 
By:  /s/Jason T. Sylvester 
Name: Jason T. Sylvester
Title: Vice President



 


--------------------------------------------------------------------------------




 
UNION BANK OF CALIFORNIA N.A.
 
By:  /s/Michele Mojabi  
Name: Michele Mojabi
Title: Vice President

 


--------------------------------------------------------------------------------



 
U.S. BANK, NATIONAL ASSOCIATION
 
By:  /s/Joseph J. Scaglione  
Name: Joseph J. Scaglione
Title:  Vice President

 


--------------------------------------------------------------------------------



 
LASALLE BANK MIDWEST NATIONAL ASSOCIATION
 
By:  /s/ Ronald R. Valentine 
Name: Ronald R. Valentine
Title:  First Vice President

 


--------------------------------------------------------------------------------



 
FIFTH THIRD BANK
 
By:  /s/Michael Blackburn 
Name: Michael Blackburn
Title:  Vice President

 


--------------------------------------------------------------------------------



 
THE BANK OF NEW YORK
 
By:  /s/Scott DeTraglia  
Name:  Scott DeTraglia
Title: Assistant Vice President

 


--------------------------------------------------------------------------------



 
UBS AG, STAMFORD BRANCH
 
By:  /s/ Irja R. Otsa  
Name: Irja R. Otsa
Title:  Associate Director
    Banking Products
    Services, US
 
By:  /s/ Joselin Fernandez 
Name: Joseline Fernandez
Title:  Associate Director
    Banking Products
    Services, US